By the Court. Ingraham, First J.
The papers on which the motion was made are not furnished to the court, nor have I been able to find any on file, or any order entered with the clerk. Until this is done there can be nothing to appeal from, and the court cannot decide upon the merits without the papers.
If none were used, or the motion was made on mere verbal statements, it must have been by consent, and no appeal in such case could be taken.
Case dismissed. (a)

 The order was afterwards regularly entered, and was reviewed upon the merits at the succeeding October term. See post.—Rep.